Case 1:21-cv-00426-MV-JHR Document 13-2 Filed 07/08/21 Page 1of5

State of New Mexico

County of Santa Fe

First Judicial District Court

Cause No. D-0101-PB-2020-00204

IN THE MATTER OF THE ESTATE OF FORREST BURKE FENN

MOTION FOR WITHDRAWAL OF
POTENTIAL CLAIM WITHOUT PREJUDICE AND OFFER TO TESTIFY
IN CAMERA AS TO THE SOLVE OF FORREST FENN’S PUZZLE

Now comes Barbara Andersen and hereby moves to withdraw without prejudice her notice
of potential claim herein. In support of her motion, Andersen states as follows:

1. Andersen is a real estate litigation attorney, inactive status, from Illinois. Andersen
recently moved here to Santa Fe after years of working on and, upon information and belief,
solving the Forrest Fenn puzzle.

2. In 2018, Andersen found the general location of the final clue. After that, she
worked on resolving the balance of the puzzle. In the fall of 2019, Andersen finally found the
“special spot”.

3. Andersen made multiple trips over the years. Andersen also spent countless hours
in resolving the puzzle. Andersen moved to Santa Fe due to the puzzle in May 2021.

4, In June 2020, it was announced that the treasure was found. Reaching no informal
resolution as to how this could be the case, Andersen filed a lawsuit in federal court to determine
details relative to same given (a) no one was with her for the years in her searching; (b) no one
was near her in June 2020 in the final area when the purported “find” was announced; and (c)

Andersen had been pranked immediately prior to the announcement by someone who knew details

Cx &

Evcd 7/7/a\
Case 1:21-cv-00426-MV-JHR Document 13-2 Filed 07/08/21 Page 2 of 5

relative to her solve (such that Andersen believed that her electronic devices must have been
hacked).

5, Pranking and sleight of hand is also how one solves the Fenn puzzle. Andersen is
discussing same on her YouTube channel and going through the book to discuss the various
mistakes, etc. to show (at least on the first level) how to go about solving the puzzle. The first
video can be found under “Barbara Andersen”; the first video can be found at
https://www.youtube.com/watch?v=K6NvGOyhBIw.

6. Andersen also filed a claim herein given she was unclear what was going on and
why her communications were being avoided by counsel for the personal representative of the
Estate (Karl Sommer).

7. In the federal action, it was unearthed that a spoof writer “found” the treasure in
Wyoming; this person later stated that all of the clues were in the State of Wyoming...which is
patently fallacious given the true solve. Between that and the post-find press releases, it became
clear that the find announcement like the book was full of sleight of hand/pranking. In the post-
find press releases (like the book), the Estate was denying Andersen as the solver but subtly teasing
her with various jokes from over the years and facts relative to her personal life. (One of the jokes
relates to the fact that Andersen was the subject of fallacious criminal prosecution brought on by
her ex-husband as a custody ploy.) There are/were many jokes in the various Fenn publications
that tease Andersen about same: i.e. invoking the phrase “beyond a reasonable doubt”, a searcher
wearing an “orange jumpsuit”, a picture of a person wearing an ankle bracelet, etc. that stem from
that case. When Andersen saw that she was still being teased post-find, she asked the federal court
if she could dismiss her case without prejudice because she believed that she was simply being

pranked by someone in the employment of Forrest Fenn. The federal court granted Andersen’s
Case 1:21-cv-00426-MV-JHR Document 13-2 Filed 07/08/21 Page 3 of5

request to voluntarily dismiss without prejudice last winter. Andersen did and does hope that
something fun is forthcoming relative to her solve. At this point, Andersen is simply waiting and
going through the book on YouTube (without disclosing the clue answers, puzzle resolution, key
word etc.).

8. Andersen also filed a notice of potential claim herein given that she had no idea
what was going on at the time of filing same. In light of the above, Andersen asks that she be
given leave to withdraw her claim against the Estate without prejudice.

9. The solve is clearly in New Mexico. The solve is clearly not in Colorado or
elsewhere. Further, the solve is clearly not south of Santa F e'. (One of Forrest’s hints clearly
ruled out south of Santa Fe. Thus, it is unclear as to why certain claimants herein have filed suit
against anyone let alone the Estate.) Andersen will be happy to explain the solve and show this
Court pictures in camera if desired given that there are now other claimants. Andersen would
also be happy to bring this Court to that location as part of any in camera testimony.

10. It appears that the reason for the recent suits is (a) an e-mail suggesting that the
treasure may have been retrieved and (b) a reckless layperson YouTuber (Greg
Thompson/’Treasure Seekers” YouTube channel) is encouraging other laypersons to frivolously
attack” the Estate and otherwise. There is no merit to any other claim. The clues, key word and

puzzle resolution all lead to Andersen’s specific area in New Mexico.

 

! Andersen is unclear as to why purported claimants Sandau/Doty/Kaiser made no effort to
contact her prior to filing suit and/or why they disregarded Andersen’s highly publicized case and
pleadings before filing suit. Likewise, it is baffling for them to have filed suit under Rule 11 by
claiming that their solve location is south of Santa Fe when Forrest Fenn clearly advised to the
contrary in his press releases. http://www.northofsantafe.com/ (see Quote at bottom; this hint was
also widely published on other websites throughout the “Chase”).

2 Greg Thompson also went through Andersen’s divorce file and published same on
YouTube; he also regularly harasses Andersen on YouTube with insipid posts and calling
Andersen a “liar” and “thief”. He removed the video relative to Andersen’s divorce file only upon

 
Case 1:21-cv-00426-MV-JHR Document 13-2 Filed 07/08/21 Page 4of5

11. | Andersen would withdraw her claim with prejudice given the above. However,
given that she is still in the dark as to the ending, Andersen requests that she be given leave to
withdraw her claim without prejudice with the right to reinstate if necessary.

12. Andersen has learned of the upcoming status relative to her and other claimants.
Andersen will attend if she does not receive an order prior to same.

13. Andersen can be reached by e-mail (barbandersen323(@yahoo.com). Andersen can
also provide her phone number to this Court. However, because of harassment by the above
YouTuber (and others), Andersen is attempting to keep her new Santa Fe phone number largely
private. Andersen can also privately provide this Court with her home address if desired; the below
address is a mailbox at a UPS store.

Wherefore, Andersen asks this Court to (a) withdraw her claim against the Estate without
prejudice and (b) to offer in camera testimony as to the solve relative to the Forrest Fenn puzzle
so as to assist this Court relative to the other claimants and/or future claimants if desired.

Respectfully submitted
/s/ Barbara Andersen
Barbara Andersen
3201 Zafarano, Suite C

Box 259
Santa Fe, NM 87507

 

threat of suit for intentional infliction of emotional distress. Greg Thompson also appears to be
inciting violence in another YouTuber. Andersen has observed this person making death threats
to the Fenn family on YouTube. At this point in time, Andersen has written twice to the YouTube
legal department relative to Greg Thompson and his YouTube channel/cyberbullying.
Case 1:21-cv-00426-MV-JHR Document 13-2 Filed 07/08/21 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on July 7, 2021, I filed and served the above Motion with the First District
Court and caused the above to be served via U.S. Mail, postage pre-paid, upon the following:

Brian Erskine
1338 Sabatina Street
Prescott, Arizona, 86301-7402

John Hickey

April, Dolan & Hickey PC

460 St. Michael Drive, Suite 1000
Santa Fe, NM 87505

Karl Sommer

Sommer Karnes & Associates LLP
125 Lincoln Ave., Suite 221

Santa Fe, NM 87501

Kyle Sandau
3518 Fremont Ave. N #537
Seattle, Washington 98103

Mark Doty
1101 E. Cherry Street, #220
Vermillion, South Dakota 57069

Rebecca Kaiser
3013 Broadway Ave. Ste 8, #148
Yankton, South Dakota, 57078

Bruno Raphoz
4, av Mireio -A
F-06L00 Nice France

Respectfully submitted
/s/ Barbara Andersen
Barbara Andersen
3201 Zafarano, Suite C
Box 259

Santa Fe, NM 87507
